 



Exhibit 10.49

CONFIRMATION OF EXTENSION
AND
FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS CONFIRMATION OF EXTENSION AND FIRST AMENDMENT TO CREDIT AGREEMENT
(this “Confirmation”) is made and entered into as of the 10th day of November,
2004, by and among

     (i) SAF FUNDING CORPORATION, a Delaware corporation, and its successors and
assigns (the “Borrower”);

     (ii) THE FINANCIAL INSTITUTIONS as signatory lender parties hereto and
their successors and assigns (collectively, the “Lenders”, with each
individually a “Lender”); and

     (iii) KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent for the Lenders under this Agreement, and its
successors and assigns (the “Agent”).

Recitals:

     A. The Borrower, the Lenders, and the Agent are parties to that certain
Credit Agreement dated as of November 12, 2003 (the “Credit Agreement”),
pursuant to which, inter alia, the Lenders agreed, subject to the terms and
conditions thereof, to advance Loans (as this and other capitalized terms used
herein and not otherwise defined herein are defined in the Credit Agreement) to
the Borrower.

     B. Pursuant to a letter to the Agent dated September 10, 2004, the Borrower
has requested an extension of the Commitment Termination Date pursuant to
Section 2.19 of the Credit Agreement.

     C. Subject to the terms and conditions of this Confirmation, the Lenders
and the Agent agree to such request.

 



--------------------------------------------------------------------------------



 



     D. The Commitments of certain of the Lenders have changed by reason of
certain assignments among certain of the Lenders.

Agreements:

     NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrower, the Lenders and the Agent hereby
agree as follows:

     1. Confirmation of Extension. The Borrower, the Lenders and the Agent
confirm and agree that the Commitment Termination Date is extended to
November 9, 2005.

     2. Amendment to Credit Agreement. The Credit Agreement is hereby modified
by substituting the amended and restated Schedule 1 attached hereto as
Attachment 1 for the existing Schedule 1 to the Credit Agreement.

     3. Effective Date; Conditions Precedent. The extension set forth in
Paragraph 1, above, and the amendment set forth in Paragraph 2, above, shall not
be effective unless and until the date on which the Borrower has satisfied all
of the following conditions precedent (such date of effectiveness being the
“Effective Date”):

     A. Officer’s Certificate. On the Effective Date and after giving effect to
the extension set forth in Paragraph 1, above, (i) there shall exist no Default
or Unmatured Default, and an Authorized Officer of the Borrower shall have
delivered to the Agent written confirmation thereof dated as of the Effective
Date, and (ii) the representations and warranties of the Borrower under
Article V of the Credit Agreement shall have been reaffirmed in writing as of
the Effective Date.

2



--------------------------------------------------------------------------------



 



     B. Parent Confirmation. The Parent shall have executed and delivered to the
Agent an acknowledgment of the extension of the Commitment Termination Date and
confirmation of the Parent Pledge Agreement in form and substance reasonably
satisfactory to the Agent.

     C. Corporate Authorization. The Borrower shall have delivered to the Agent
copies, certified by its Secretary or Assistant Secretary, of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution and delivery of this Confirmation.

     D. Amendment to Put Agreement; Confirmation of Standby Purchase Agreement.
The State Auto Obligors shall have executed and delivered to the Agent an
Acknowledgment of Extension and First Amendment to Put Agreement in the form of
Attachment 2 hereto and all conditions to its effectiveness shall have been
satisfied; and State Auto Financial and the Borrower shall have executed and
delivered to the Agent an acknowledgment of the extension of the Commitment
Termination Date and confirmation of the Standby Purchase Agreement in form and
substance reasonably satisfactory to the Agent.

     E. Up Front Fee. The Borrower shall have paid to the Agent, for the benefit
of each Lender, the up front fee to which such Lender is entitled pursuant to
the fee letter agreement with KeyBank dated September 9, 2004.

     F. Legal Matters. All legal matters incident to this Confirmation and the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Squire, Sanders & Dempsey L.L.P., Cleveland, Ohio, special
counsel to the Agent and the Lenders (the “Special Counsel”).

3



--------------------------------------------------------------------------------



 



     G. Other Matters. The Agent and the Lenders shall have received such other
certificates, opinions and documents, in form and substance satisfactory to
them, as they may reasonably request.

     4. Other Loan Documents. Any reference to the Credit Agreement in the other
Loan Documents shall, from and after the Effective Date, be deemed to refer to
the Credit Agreement, as extended and amended by this Confirmation.

     5. Confirmation of Agreement. The Borrower hereby affirms all of its
obligations to the Lenders and the Agent under the Credit Agreement, the Company
Pledge Agreement and the other Loan Documents and that as of the Effective Date
there are no claims, defenses or set-offs to the obligations of the Borrower to
each of them under the Credit Agreement.

     6. Agent’s Expense. The Borrower agrees to reimburse the Agent promptly for
its reasonable costs and expenses incurred in connection with this Confirmation
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and expenses of the Special Counsel.

     7. No Other Modifications. Except as expressly provided in this
Confirmation, all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged and in full force and effect.

     8. Governing Law; Binding Effect. This Confirmation shall be governed by
and construed in accordance with the laws of the State of Ohio and shall be
binding upon and inure to the benefit of the Borrower, the Lenders and the Agent
and their respective successors and assigns.

4



--------------------------------------------------------------------------------



 



     9. Counterparts. This Confirmation may be executed in separate
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed a fully executed agreement.

     IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have hereunto
set their hands as of the date first above written.

              BORROWER
 
            SAF FUNDING CORPORATION
 
       

  By:   /s/ Jill A. Gordon

            Title: Vice President
 
            AGENT
 
            KEYBANK NATIONAL ASSOCIATION,
as Agent
 
       

  By:   /s/ Mary K. Young

            Title: Vice President

5



--------------------------------------------------------------------------------



 



              LENDERS
 
            KEYBANK NATIONAL ASSOCIATION,
as Lender
 
       

  By:   /s/ Mary K. Young

            Title: Vice President

6



--------------------------------------------------------------------------------



 



[Lender Signatures Continued]

              THE HUNTINGTON NATIONAL BANK
 
       

  By:   /s/ Mark A. Scurci

            Title: Vice President

7



--------------------------------------------------------------------------------



 



[Lender Signatures Continued]

              FIFTH THIRD BANK (CENTRAL OHIO)
 
       

  By:   /s/ Kristie Nicolosi

            Title: Assistant Vice President

8



--------------------------------------------------------------------------------



 



[Lender Signatures Continued]

              NATIONAL CITY BANK
 
       

  By:   Michael Kelley

       

  Title   : Vice President

9



--------------------------------------------------------------------------------



 



[Lender Signatures Continued]

              BANK ONE, NA
 
       

  By:   /s/ Thomas A. Kiepura, II

       

  Title   : Director

10



--------------------------------------------------------------------------------



 



Attachment 1
to
Confirmation of Extension and First Amendment to Credit Agreement
Dated November 10, 2004

SCHEDULE 1

COMMITMENTS

                    Lender     Commitment      
KeyBank National Association
    $ 27,500,000      
The Huntington National Bank
    $ 24,000,000      
National City Bank
    $ 21,000,000      
Fifth Third Bank (Central Ohio)
    $ 17,500,000      
Bank One, NA
    $ 10,000,000      
 
             
Aggregate Commitment
    $ 100,000,000      

 



--------------------------------------------------------------------------------



 



Attachment 2
to
Confirmation of Extension and First Amendment to Credit Agreement
Dated November 10, 2004

ACKNOWLEDGMENT OF EXTENSION
AND
FIRST AMENDMENT TO PUT AGREEMENT

     THIS ACKNOWLEDGMENT OF EXTENSION AND FIRST AMENDMENT TO PUT AGREEMENT (this
“First Amendment”) is made and entered into as of the 10th day of November,
2004, by and among STATE AUTOMOBILE MUTUAL INSURANCE COMPANY, a mutual insurance
company duly organized and validly existing under the laws of the State of Ohio
(“State Auto Mutual”), STATE AUTO FINANCIAL CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Ohio (“State Auto
Financial” and, together with State Auto Mutual, the “State Auto Obligors”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, AS AGENT (the
“Agent”).

Recitals:

     A. The Agent is the agent on behalf of various “Lenders” under and pursuant
to the Credit Agreement (as this and other capitalized terms used herein and not
otherwise defined herein are defined in the Put Agreement, defined below).

     B. The State Auto Obligors and the Agent are parties to that certain Put
Agreement dated as of November 12, 2003 (the “Put Agreement”), pursuant to
which, inter alia, the State Auto Obligors agreed, subject to the terms and
conditions thereof, to purchase, as the case may be, from the Lenders Loans (as
defined in the Credit Agreement) and other interests under the Credit Agreement
or from the Agent the Pledged Stock.

 



--------------------------------------------------------------------------------



 



     C. Pursuant to a letter to the Agent dated September 10, 2004, the Borrower
has requested an extension of the Commitment Termination Date pursuant to
Section 2.19 of the Credit Agreement (the “Extension”).

     D. In connection with the Extension and pursuant to Section 4.20 of the Put
Agreement, State Auto Mutual is to deliver to the Agent certain certificates,
including a certificate to the effect that the representations and warranties
made by the State Auto Obligors in Article III thereof are true and complete
with the same force and effect as if made on and as of such date of the
Extension; and in order to be able to make such certification in respect of
representations and warranties, State Auto Mutual has requested to revise
certain of the Schedules to the Put Agreement.

     E. The Borrower, the Agent and the Lenders have this date entered into
Confirmation of Extension and First Amendment to Credit Agreement (the
“Confirmation”), inter alia, in respect of the Extension, and it is a condition
to the effectiveness of the Confirmation that the State Auto Obligors execute
and deliver this First Amendment.

Agreements:

     NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the State Auto Obligors and the Agent hereby
agree as follows:

     1. Acknowledgment of Extension. The State Auto Obligors acknowledge and
agree that, pursuant to the Confirmation the Commitment Termination Date is
extended to November 9, 2005 and agree that the Extension does not impair or
release any obligation or liability of the State Auto Obligors under and
pursuant to the Put Agreement.

     2. Amendments to Put Agreement. The Put Agreement is hereby modified by:

2



--------------------------------------------------------------------------------



 



     A. substituting the amended and restated Schedules I (Parts A and B), II
(Parts A and B), III (Parts A and B) and IV attached hereto as Attachments A, B,
C and D, respectively, for the existing Schedules I (Parts A and B), II (Parts A
and B), III (Parts A and B) and IV to the Put Agreement; and

     B. amending and restating in its entirety paragraph (a) of Section 4.10 of
the Put Agreement to provide as follows:

     (a) Statutory Surplus. State Auto Mutual shall not permit its Statutory
Surplus at any time to be less than (a) $989,347,000, at any time prior to the
occurrence of a catastrophe giving rise to Loans being outstanding under the
Credit Agreement (provided that no Loans are outstanding at such time) and (b)
$931,150,000, at any time during the period from and including the date of
occurrence of a catastrophe giving rise to Loans being outstanding under the
Credit Agreement to but excluding the date all Loans shall have been required to
be repaid in full pursuant to the terms of the Credit Agreement. State Auto
Mutual shall not permit the Statutory Surplus of State Auto P&C to be less than
(a) $337,955,000, at any time prior to the occurrence of a catastrophe giving
rise to Loans being outstanding under the Credit Agreement (provided that no
Loans are outstanding at such time) and (b) $318,076,000, at any time during the
period from and including the date of occurrence of a catastrophe giving rise to
Loans being outstanding under the Credit Agreement to but excluding the date all
Loans shall have been required to be repaid in full pursuant to the terms of the
Credit Agreement.

     3. Effective Date; Conditions Precedent. The modifications to the Put
Agreement set forth in Paragraph 2, above, shall not be effective unless and
until the date on which the Borrower has satisfied all of the following
conditions precedent (such date of effectiveness being the “Effective Date”):

     A. Officer Certificate. On the Effective Date, and after giving effect to
the substitution of Schedules provided for above, (i) there shall exist no Put
Event (or any event that with notice or lapse of time or both would become a Put
Event), and an Authorized Officer of each State Auto Obligor shall have
delivered to the Agent written confirmation thereof dated as of the Effective
Date, and (ii) the representations and warranties of the State Auto Obligors
under Article III of the Put Agreement shall have been reaffirmed in writing as
of the Effective Date.

3



--------------------------------------------------------------------------------



 



     B. Corporate Authorization. Each of the State Auto Obligors shall have
delivered to the Agent copies, certified by its Secretary or Assistant
Secretary, of its Board of Directors’ resolutions and of resolutions or actions
of any other body authorizing the execution and delivery of this First
Amendment.

     4. Confirmation of Agreement. Each of the State Auto Obligors hereby
affirms all of its obligations to the Agent and the Lenders under the Put
Agreement and that as of the Effective Date there are no claims, defenses or
set-offs to the obligations of either of the State Auto Obligors under the Put
Agreement.

     5. Agent’s Expense. The State Auto Obligors agree to reimburse the Agent
promptly for its reasonable costs and expenses incurred in connection with this
First Amendment and the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of the Special Counsel.

     6. No Other Modifications. Except as expressly provided in this First
Amendment, all of the terms and conditions of the Put Agreement remain unchanged
and in full force and effect.

     7. Governing Law; Binding Effect. This First Amendment shall be governed by
and construed in accordance with the laws of the State of Ohio and shall be
binding upon and inure to the benefit of the State Auto Obligors, the Agent and
their respective successors and assigns.

     8. Counterparts. This First Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed a fully executed agreement.

[No additional provisions are on this page; the next page is the signature
page.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the State Auto Obligors and the Agent have hereunto set
their hands as of the date first above written.

              STATE AUTO OBLIGORS
 
            STATE AUTOMOBILE MUTUAL INSURANCE COMPANY
 
       

  By:   /s/ Steven J. Johnston

            Title: Treasurer and Chief Financial Officer
 
            STATE AUTO FINANCIAL CORPORATION
 
       

  By:   /s/ Robert H. Moone

            Title: President and Chief Executive Officer
 
            AGENT
 
            KEYBANK NATIONAL ASSOCIATION,
AS AGENT
 
       

  By:   /s/ Mary K. Young

            Title: Vice President

5